Citation Nr: 1738961	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in May 2014 and November 2016 for further development.  

The Veteran presented testimony at a Board hearing in October 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a low back disability was manifested during the Veteran's active service or for several years after service; such disability is not otherwise shown to be related to service.

2.  The weight of the evidence is against a finding that a left leg disability was manifested during the Veteran's active service or for several years after service; such disability is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was provided a VA examination in March 2017, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed all relevant issues.  The Board notes that pursuant to the November 2016 remand, the examination was supposed to have been conducted by an orthopedist.  The March 2017 VA examiner stated that "We do not have C&P Orthopedist for examination.  I have been working as C&P staff physician for this location for almost 11 years.  I believe that my examination will help the AMC rater or adjudicator to rate the examination."  In the absence of an orthopedist, the Board finds that the RO has sufficiently complied with the remand directives.  Neither the Veteran nor his representative has raised any objection to the examination report.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his October 2012 Board hearing, the Veteran testified that he sustained an injury when he dove off a diving board and hit the bottom of a pool.  He sustained a dental injury and so he was taken to a dentist.  He acknowledged that he did not receive any treatment for his back.  He told the dentist about his back pain and he was given pain pills.  He stated that now he has two ruptured discs and a small crack in his back.  He stated that he underwent an MRI and was told that the injury was old.  

With regard to his leg, the Veteran testified that approximately a month or two before he was discharged, he was playing football and he got hit in the back of the leg.  He stated that he went to the dispensary and the injury was treated with heat.  He stated that he had a knot in the back of his leg that got bigger and bigger over the years.  He stated that while teaching at Tygart Valley, he had to go to the hospital to get an MRI.  He had a big knot (blood clot) in the back of his leg.  He was told that he had problems with varicose veins and poor circulation.  He testified that he was told that his blood clots were probably due to his injury.  He denied any post-service injury to his leg.  He stated that the only residual problems that he currently has is that his leg hurts when he walks due to poor circulation.  His wife testified that she has been married to the Veteran since 1968 and that "his back has always bothered him and he limped for a long time with his knee until they removed the blood clot."  

In March 2003, the Veteran filed a service connection claim for a dental disability.  There was no mention of a back or leg injury at the time.      

The Veteran filed an original claim for service connection in May 2005.  He stated that sometime in July 1967, he was stationed at Fort Carson, Colorado.  He went to the swimming pool and dove off the high drive.  He stated that he hit the bottom of the pool hard and broke his front teeth.  He stated that he hit the pool so hard that he "folded up."  He stated that he knows he injured his neck and back at the time.

The Board notes that the Veteran's in-service dental records reflect a dental injury during service.  The March 2010 rating decision code sheet indicates that the # 7 and # 8 teeth were injured by a trauma during service.  However, the Board notes that the service treatment records fail to reflect any findings attributed to a back disability.  A September 1967 separation examination yielded normal findings (VBMS, 5/27/14, p. 7).  Additionally, the Veteran completed a September 1967 Report of Medical History in which he stated that his present health was "good."  He denied, by checked box, that he had any recurrent back pain or arthritis.  He also denied cramps in his legs, swollen or painful joints, goiters, tumors, growths, cysts, cancers, and a "tick" or locked knee (VBMS, 5/27/14, p. 9).  The Veteran completed a Statement of Medical Condition in November 1967 (since his separation examination occurred more than 3 days prior to his departure from service).  He stated that there had been no change in his medical condition (VBMS, 5/27/14, p. 10).  

A December 1970 treatment report reflects that the Veteran sustained an acute traumatic lumbosacral sprain and that he had not been able to work since September 1970 (VBMS, 9/30/08).  

A November 1986 x-ray from Davis Memorial Hospital revealed straightening of the lumbar curvature possibly due to muscle spasm.  The Veteran was noted to have spondylolisthesis of L5/S1 grade I.  There was no evidence of compression or fracture line (VBMS, 8/1/07, p. 31).  

The Veteran was treated for left leg thrombophlebitis with surgery in December 1986 (VBMS, 12/23/08).

A March 1988 treatment report from Davis Memorial Hospital reflects that the Veteran sought treatment for pain in his low back that began "two days ago."  The report noted a past medical history significant for an admission in 1985 for back pain.  There was no mention of an in service injury (VBMS, 8/1/07, p. 4).  X-rays revealed straightening of the lumbar curvature possibly due to muscle spasms; and spondylolisthesis of L5/S1 grade 1.  There was no evidence of compression or fracture (VBMS, 8/1/07, p. 31).  

An August 1999 MRI reflects that the Veteran reported low back pain radiating into the right leg, with a previous injury in 1984.  The examiner found right posterolateral disc herniation at the L4-L5 level, not significantly changed since the prior study.  The examiner also found right posterolateral disc bulging at the L5-S1 level; minimal central disc protrusion at L2-3 level unchanged; and multiple hemangiomata with atypical appearance in the posterior L5 vertebral body (unchanged since 1997 and believed to be benign) (VBMS, 4/20/10; 8/1/07, pgs. 24-25).  

An August 2003 report from Davis Memorial Hospital reflects that the Veteran underwent x-rays following a motor vehicle accident.  The impression was a negative lumbar spine examination (VBMS, 8/1/07, p. 20).   

Outpatient treatment records dated November 2004 and May 2005 reflect that the Veteran did not have any back pain (VBMS, 6/16/05, pgs. 7-13).  

A March 2005 MRI reflects that the Veteran has lumbosacral radicular symptoms status post "car wreck."  The MRI revealed moderate sized central herniated nucleus pulposus (HNP) L4-5 which did not appear to cause significant impingement of the sac; and right paracentral focal disc bulge/protrusion.  There was no significant impingement or displacement of nerve roots (VBMS, 8/1/07, p. 3).  

A July 2005 outpatient treatment report reflects that the Veteran reported decreased activity since a September 2004 accident in which he hurt his back and could not walk (VBMS, 11/19/07, p. 7).  

The Veteran submitted an April 2007 correspondence from Dr. S.I.L., who stated that he had been under his care since 1986 for injury to his lower back sustained while at work on November 21, 1986.  Dr. S.I.L. stated that the Veteran was diagnosed with lumbar strain syndrome, and he returned to work the following month.  Dr. S.I.L. noted that the Veteran had a previous history of a back injury when the Veteran was in the military.  Dr. S.I.L believed that "this contributed some to the prolonged recovery from the lumbar strain syndrome and lumbar disc disease."  Dr. S.I.L. stated that he treated the Veteran for this initial injury through 1992.  He stated that the Veteran had some persistent symptoms from his work related injury but seems to have made a good recovery from it.  He further stated that the persistent symptoms were similar to some symptoms that he had previously had from a back injury sustained during service.  Finally, he stated that "it is my opinion that the back injury sustained while he was in service contributed to his degenerative disc disease and chronic lumbosacral strain syndrome." (VBMS, 8/1/07).

The Veteran also submitted a June 2007 statement from W.W., who stated that he was with the Veteran the day that he knocked out his front teeth by hitting the bottom of the pool.  He stated that the Veteran also skinned his face and head.  He stated that the Veteran lay in his bunk for days and took pain medication.  Finally, he stated that the Veteran had problems with his back and legs "later after the accident."  (VBMS, 8/1/07).

The Veteran underwent a VA examination in July 2014.  The examiner opined that Veteran's current disabilities are less likely than not related to service.  However, the rationale for the opinion was flawed and the Board remanded the claims for new examinations. 

Pursuant to the Board's Remand, the Veteran underwent a VA examination in March 2017.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he injured his back at the bottom of a swimming pool while he was at Fort Carson, Colorado.  He reported that he visited the doctor, who told him that it was an acute condition.  After being discharged from service, the Veteran worked a heavy duty job with Chevrolet motor company.  He reported that he had a re-injury of his back at work in 1970.  He was out of work for five weeks and was prescribed pain killers.  He worked as a teacher and football coach for 13 years.  He reported a couple of back injuries during this job.  He then worked with Elkins Tygert train company for 13 years and before retiring in 1997.  He stated that he was evaluated by a provider for back pain in 1988 and 2005.

The examiner noted that the Veteran could not lift, carry and move heavy objects.  He could not stand and walk for a long time or distance.  The examiner noted a diagnosis of degenerative arthritis of the spine.  

The examiner opined that the Veteran's current back disability was less likely than not related to service.  He noted that per the service treatment records, the Veteran did not have acute or chronic back disabilities or treatment.  He noted that there was no mention of a back disability at his November 1967 separation examination.  He noted that the Veteran acknowledged that he suffered a post-service back injury in 1970, at which time he was assessed with an acute traumatic lumbosacral strain and was out of work for five weeks.  The examiner noted that the Veteran had treatment at Davis Memorial hospital in the 1980s.  The examiner opined that the Veteran's current back disability is more likely related to his post service injury in 1970.  

With regard to the Veteran's leg, the Veteran reported that he had a blood clot behind the left knee back in 1980s.  He went to the doctor and it was taken off by incision.  He denied left knee and left ankle injuries in service.  Upon examination, the examiner found no pathology to render a diagnosis of a left knee condition.  The examiner noted that July 2014 x-rays were normal.   

The examiner found that the Veteran's left knee disability was less likely than not related to service.  He noted that the service treatment records reflect left and right leg pain due to bruises from football in October 1967.  The examiner believed the injuries to be acute and self-limited conditions.  He noted that the November 1967
separation examination (Statement of Medical Condition) made no mention of left leg/knee injury, pain or left leg disability in service.  Moreover, the examiner stated that the Veteran denied a left knee injury in service.  The examiner found the examination of the knee to be normal.  He stated that he did not see any blood clot or hematoma at his left knee.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Back

The Veteran has established the first of these elements, as degenerative arthritis of the spine is currently shown.  

There is some doubt as to the second element.  The Veteran contends that he dove off of a diving board and hit the bottom of the pool.  He stated that he broke his front teeth and hit the bottom of the pool so hard that he "folded up," thereby injuring his neck and back.  The service treatment records reflect a dental injury during service but they fail to reflect any findings attributable to a back disability.  

The Veteran submitted a June 2007 statement from W.W., who was a witness to the in-service accident.  He stated that the Veteran lay in his bunk for days and took pain medication.  He stated that the Veteran had problems with his back and legs "later after the accident."  In affording the benefit of the doubt to the Veteran, the Board finds that he has satisfied the second element of service connection, and that he experienced back pain as a result of the accident.  

It is the third element of service connection in which the Veteran's claim falls short.  As there is no record of back treatment during service, and the separation examination yielded normal findings, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that continuity of symptomatology is not established here.  As noted above, the Veteran's September 1967 separation examination yielded normal findings.  More importantly, the Veteran completed a Report of Medical History in which he specifically denied recurrent back pain or arthritis.  The Veteran was given a third opportunity to report back pain when he completed a November 1967 Statement of Medical Condition.  There was no such report made.  

The post-service treatment records fail to reflect any reports or treatment of back pain until he sustained a work-related injury in 1970.  The Veteran sought treatment for back pain on several occasions in the 1980s.  However, there was never any indication that his back pain or other back symptoms had been continuous since service, nor was there any mention of an in-service back injury.  To the contrary, in March 1988, he sought treatment for pain in his low back that began "two days ago."  Treatment reports dated August 2003 reflect that the Veteran had back pain due to a motor vehicle accident.    

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

Service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current back disorder is related to the Veteran's active service, then an award of service connection would be appropriate. 

To that end, the Veteran submitted an April 2007 correspondence from Dr. S.I.L., who opined that the Veteran's in service back injury "contributed to his
degenerative disc disease and chronic lumbosacral strain syndrome."  This opinion is contradicted by the March 2017 VA examiner's opinion.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physicians in this case.

With respect to the first factor, there is a question as to the extent of Dr. S.I.L.'s knowledge of the factual premise.  Dr. S.I.L. stated that he had been treating the Veteran since 1986, for a work-related back injury sustained in November 1986.  Dr. S.I.L. then stated that the Veteran had a "previous history of a back injury when the Veteran was in the military."  Since the service treatment records contain no mention of a back injury, it appears that Dr. S.I.L.'s knowledge of the injury came from the Veteran himself.  The nature and severity of the back injury is unknown as there is no documentation of it.  Dr. S.I.L. failed to note that the Veteran underwent a separation examination that was normal.  He failed to note that the Veteran also suffered a post-service injury in 1970.  Likewise, with regard to the third factor, Dr. S.I.L. failed to provide any rationale as to why he opined that the in-service back injury contributed to the Veteran's prolonged recovery.  

By contrast, the March 2017 VA examiner reviewed the claims file and was well aware that there was no documentation of an in-service injury to the Veteran's back; that there was no back disability noted upon separation; and that the Veteran specifically denied recurrent back pain at that time.  Moreover, the March 2017 was more fully aware of the Veteran's post-service injury history.  He cited the 1970 injury and noted the findings made at that time.  Finally, he provided a clear rationale that supported his opinion.  

For the forgoing reasons, the Board finds the opinion of the VA examiner to be more probative than that of Dr. S.I.L.

The Veteran himself believes that his current back disorder is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's current back disability (particularly in light of the multiple intercurrent back injuries) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Leg

With respect to the Veteran's left leg, all three elements of service connection are in doubt.  As to the first element of service connection, the Veteran underwent a VA examination in March 2017.  The examiner found no pathology to render a diagnosis of his left knee condition.  Moreover, the examiner did not see any blood clot or hematoma at the left knee.  The Board acknowledges that the Veteran was treated for left leg thrombophlebitis and underwent surgery in December 1986.  However, at his October 2012 Board hearing, when asked about current treatment, he only stated that Dr. N. told him that if he felt anything else in his leg like burning sensations, that he would need to go to the hospital.  There has been no treatment of an alleged left leg disability since the 1986 surgery.  In the absence of a current disability, the Board finds that entitlement to service connection is not warranted.

The Board notes that there is doubt regarding the second and third elements of service connection as well.  The Board acknowledges that the service treatment records reflect left and right leg pain due to bruises from football.  However, there is no evidence of blood clots, a knot behind the Veteran's knee, or similar symptomatology.  His separation examination yielded normal findings and the Veteran completed a Report of Medical History in which he denied cramps in his legs, swollen or painful joints, goiters, tumors, growths, cysts, cancers, and a "trick" or locked knee.  He denied any change in his medical condition when he completed a November 1967 Statement of Medical Condition.  

Finally, the Board notes that there is no competent medical nexus linking the Veteran's post service left leg thrombophlebitis to an in-service injury.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a left leg disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left leg disability is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


